CAROL HYRCZA, EXECUTRIX OF THE ESTATE OF MARGARET MAHUNIK, DECEASED
v.
WEST PENN ALLEGHENY HEALTH SYSTEM, INC.; ALLEGHENY GENERAL HOSPITAL; SUBURBAN GENERAL HOSPITAL CO., INC.; SUBURBAN GENERAL HOSPITAL; ALLEGHENY INTEGRATED HEALTH GROUP; CRANBERRY MEDICAL ASSOCIATES; WEXFORD MEDICAL PRACTICE; HILLARY A. STROUD, M.D.; BRUCE E. CONWAY, M.D., HEALTH SOUND CORPORATION; CHOICECARE PHYSICIANS, P.C.; YVETTE C. ROSS HEBRON, M.D.; ASSOCIATED NEUROLOGISTS-UPMC; ASSOCIATED NEUROLOGISTS, INC.; HASSAN HASSORI, M.D.; AND JOHNATHAN E. ARTZ, M.D.
PETITION OF: YVETTE ROSS HEBRON, M.D.
No. 482 WAL 2009.
Supreme Court of Pennsylvania, Western District.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is hereby DENIED.